                                   1

                                   2

                                   3

                                   4

                                   5                                      UNITED STATES DISTRICT COURT

                                   6                                     NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MLC INTELLECTUAL PROPERTY, LLC,                    Case No. 14-cv-03657-SI
                                   9                        Plaintiff,                      ORDER RE: MLC'S
                                                                                            ADMINISTRATIVE MOTION TO
                                  10              v.                                        SEAL, CHAMBERS COPIES, AND
                                                                                            JUNE 12 CONFERENCE CALL RE:
                                  11     MICRON TECHNOLOGY, INC.,                           TRIAL
                                  12                        Defendant.                      Re: Dkt. Nos. 497
Northern District of California
 United States District Court




                                  13

                                  14          The Court has expended an inordinate amount of time processing the administrative motions

                                  15   to seal (and Dkt. No. 497 in particular) − time that would have been far better spent addressing the

                                  16   merits of the parties’ collective 21 Daubert motions and motions in limine that are scheduled for a

                                  17   hearing on June 6, 2019. The Court will not entertain any further administrative motions to

                                  18   seal in this case.

                                  19          MLC’s motion at Dkt. No. 497 requests to file numerous (16) documents either partially or

                                  20   fully under seal. Before addressing the specific requests, the Court notes the following. As reflected

                                  21   in the docket, on May 29, 2019, the Court issued a general clerk’s notice reminding the parties of

                                  22   this Court’s standing order regarding chambers copies, including specifically the requirements that
                                       chambers copies must be 3-hole punched and include ECF notations. Dkt. No. 568. On May 29,
                                  23
                                       the Court also issued a clerk’s notice specifically about Dkt. No. 497 and MLC’s failure to provide
                                  24
                                       the Court with a complete set of chambers copies. Dkt. No. 569. The initial set of chambers copies
                                  25
                                       for Dkt. No. 497 did not include, inter alia, an unredacted copy of MLC’s Opposition to Micron’s
                                  26
                                       Daubert motion re Milani (Dkt. No. 497-4) nor did it include unredacted copies of Exhibits A and
                                  27
                                       G-Q to the Marino declaration (Dkt. No. 497-11 to 497-22).
                                  28
                                   1          In response to that clerk’s notice, MLC provided the Court with a second set of chambers

                                   2   copies. However, the second set of chambers copies still did not include an unredacted copy of the

                                   3   opposition to the Milani Daubert motion or Exhibits A and G-Q.

                                   4          Thus, on May 30, the Court issued a second clerk’s notice regarding Dkt. No. 497. Dkt. No.

                                   5   575. MLC submitted the third set of chambers copies by noon on May 30. That set still did not

                                   6   include an unredacted copy of MLC’s opposition to the Milani Daubert motion, nor did MLC

                                   7   provide the Court with unredacted copies of Exhibits L or N1 to the Marino declaration (Dkt. Nos.

                                   8   497-17 and 497-19). In addition, although the clerk’s notices addressed the need to include ECF

                                   9   numbers at the top of the documents, the second and third sets of chambers copies did not include
                                       any ECF notations, handwritten or otherwise, thus further complicating the task of determining what
                                  10
                                       was missing. See generally Civil L.R. 79-5(d)(2) & this Court’s Standing Order.2
                                  11
                                              On May 30, 2019, the Court’s clerk orally informed MLC’s law firm that the third set of
                                  12
Northern District of California
 United States District Court




                                       chambers copies was deficient. On the afternoon of May 30, MLC provided a fourth set of chambers
                                  13
                                       copies, followed an hour later by a fifth set. These sets contain ECF notations, the missing
                                  14
                                       opposition brief and Exhibits L and N.3 Between the third, fourth and fifth sets of chambers copies,
                                  15
                                       the Court now has a complete set of Dkt. No. 497.
                                  16
                                              MLC’s repeated problems with providing the Court with a single, complete, 3-hole punched
                                  17
                                       and ECF notated set of the exhibits for a subset of Daubert/motions in limine gives the Court serious
                                  18
                                       concern about MLC’s ability to handle exhibits at trial. MLC must be fully prepared to address
                                  19
                                       the efficient and smooth management of trial exhibits at the June 12 conference call regarding
                                  20
                                       trial logistics. The trial teams that participate in the June 12 conference call must include at
                                  21
                                       least one lawyer and at least one paralegal from both sides.
                                  22

                                  23          1
                                                 The third set provided to the Court contains Exhibit tab “N,” however the exhibit that is
                                  24   attached is actually Exhibit O (Dkt. No. 497-20).

                                  25
                                              2
                                                In addition, the parties’ briefs often refer to a document by the ECF number. Thus, if the
                                       chambers copies do not contain ECF numbers, the Court is required to constantly cross-reference
                                  26   the ECF citations in the briefs with the docket to determine which exhibit is cited. This is not a
                                       productive use of the Court’s time.
                                  27          3
                                                  However, the fourth set is inexplicably missing Exhibit G, and Exhibit P follows Exhibit
                                  28   Q. The fifth set helpfully contains all of the exhibits (including Exhibits B-F, which were not under
                                       seal), but only some of these exhibits are 3-hole punched.
                                                                                          2
                                   1          The Court rules on MLC’s motion to seal as follows:

                                   2          MLC’s Opposition to Micron’s Daubert Motion re Milani: GRANTED as to the specific

                                   3   royalty rates from other licenses (e.g. Hynix) but DENIED as to statements of Milani’s opinions

                                   4   that are not confidential, such as his opinion that that a downward adjustment of 50% is warranted,

                                   5   or that an ultimate royalty rate of .375% is appropriate.

                                   6          MLC’s Opposition to Micron’s Daubert Motion re Epstein: DENIED as to any references

                                   7   to Epstein’s opinion about a 1-3% royalty rate. The Court previously permitted the parties to file

                                   8   under seal specific royalty rates from other confidential license agreements. However, Mr. Epstein’s

                                   9   opinion about a reasonable royalty rate in this case, even though it may be based on those other
                                       agreements, is not in and of itself confidential.
                                  10
                                              Hinkley and Epstein declarations: GRANTED.
                                  11
                                              Exhibits A, I, J, K-Q: GRANTED.
                                  12
Northern District of California
 United States District Court




                                              Exhibits G and H: DENIED for the reasons previously stated by the Court regarding these
                                  13
                                       same exhibits. These exhibits shall be publicly filed.
                                  14

                                  15
                                              IT IS SO ORDERED.
                                  16

                                  17
                                       Dated: June 3, 2019                            ______________________________________
                                  18                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
